--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 8-K [bonds-8k_0825.htm]
 
Exhibit 10.1
 
THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR (ii)
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN VIOLATION OF ANY APPLICABLE
STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED UPON ANY NOTE ISSUED IN
EXCHANGE FOR THIS NOTE.


BONDS.COM HOLDINGS, INC.


Amended 15% Promissory Note


Bridge Note No.: 1
August 20 , 2010



FOR VALUE RECEIVED, Bonds.com Holdings, Inc., a Delaware corporation (the
“Company”), with its principal executive office at 529 5th Avenue, 8th Floor,
New York, New York 10017, promises to pay to the order of Bonds MX, LLC, a
Delaware limited liability company (the “Payee” or the “Holder of this Note”) or
registered assigns at the principal office of the Payee at c/o Laidlaw & Company
(UK) Ltd., 90 Park Avenue, 31st Floor, New York, New York 10016, on the earlier
of (i) October 31, 2010, and (ii) if so elected by the Payee, upon consummation
by the Company of a merger, combination or sale of substantially all of its
assets or the purchase by a single entity or person or group of affiliated
entities or persons of more than fifty (50%) percent of the voting stock of the
Company (the “Maturity Date”), the principal amount of Four Hundred Thousand
Dollars ( $400,000 ) (the “Principal Amount”) in such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts. Interest on this Note shall accrue on the
Principal Amount outstanding from time to time at a rate per annum computed in
accordance with Section 2 hereof and shall be payable on the Maturity Date.
Unless payment as required is made or this Note is otherwise satisfied or
retired in connection therewith, nothing in item (ii) of this paragraph shall be
construed as the consent by the holder of this Note to any action otherwise
prohibited by the terms of this Note or as a waiver of any such prohibition.


Each payment by the Company pursuant to this Note shall be made without set-off
or counterclaim and in immediately available funds.


This Note is one of a series of Notes issued by the Company to the Payee up to a
maximum aggregate principal amount of $3,000,000.


The Company (i) waives presentment, demand, protest or notice of any kind in
connection with this Note and (ii) agrees, in the event of an Event of Default
(as defined herein), to pay to the holder of this Note, on demand, all costs and
expenses (including reasonable legal fees and expenses) incurred in connection
with the enforcement and collection of this Note.



 
 

--------------------------------------------------------------------------------

 

 
1.           No Prepayment. This Note may not be prepaid prior to the Maturity
Date.


2.           Computation of Interest.


A.           Base Interest Rate. Subject to Subsections 2B and 2C below, the
outstanding Principal Amount shall bear interest at the rate of fifteen (15%)
percent per annum.
 
B.           Penalty Interest. In the event that any then unpaid amount due on
the Note is not repaid on the Maturity Date, the rate of interest applicable to
the unpaid Principal Amount shall be adjusted to eighteen (18%) percent per
annum from the date of default until repayment; provided, that in no event shall
the interest rate exceed the Maximum Rate provided in Section 2C below.


C.           Maximum Rate. In the event that it is determined that, under the
laws relating to usury applicable to the Company or the indebtedness evidenced
by this Note (“Applicable Usury Laws”), the interest charges and fees payable by
the Company in connection herewith or in connection with any other document or
instrument executed and delivered in connection herewith cause the effective
interest rate applicable to the indebtedness evidenced by this Note to exceed
the maximum rate allowed by law (the “Maximum Rate”), then such interest shall
be recalculated for the period in question and any excess over the Maximum Rate
paid with respect to such period shall be credited, without further agreement or
notice, to the Principal Amount outstanding hereunder to reduce said balance by
such amount with the same force and effect as though the Company had
specifically designated such extra sums to be so applied to principal and the
Payee had agreed to accept such extra payment(s) as a premium-free prepayment.
All such deemed prepayments shall be applied to the principal balance payable at
maturity. In no event shall any agreed-to or actual exaction as consideration
for this Note exceed the limits imposed or provided by Applicable Usury Laws in
the jurisdiction in which the Company is resident applicable to the use or
detention of money or to forbearance in seeking its collection in the
jurisdiction in which the Company is resident.

3.           Covenants of Company. For the purposes of this Section 3, the term
“Company” shall include only Bonds.com Group, Inc. (“Group”) and Holdings.
Holdings is a wholly-owned subsidiary of Group. The term “Company” for purposes
of this Section 3, however, shall not include Bonds.com Inc., a wholly-owned
subsidiary of Holdings and a broker/dealer registered under the Securities
Exchange Act of 1934, as amended and a member of Financial Industry Regulatory
Authority, Inc. (the “Broker/Dealer”), unless otherwise specifically noted.


A.           Affirmative Covenants. The Company covenants and agrees that, so
long as this Note shall be outstanding, it will perform the obligations set
forth in this Section 3A:


(i)           Taxes and Levies. The Company will promptly pay and discharge all
taxes, assessments, and governmental charges or levies imposed upon the Company
or upon its income and profits, or upon any of its property, before the same
shall become delinquent, as well as all claims for labor, materials and supplies
which, if unpaid, might become a lien or charge upon such properties or any part
thereof; provided, however, that the Company shall not be required to pay and
discharge any such tax, assessment, charge, levy or claim so long as the
validity thereof



 
 

--------------------------------------------------------------------------------

 

 
shall be contested in good faith by appropriate proceedings and the Company
shall set aside on its books adequate reserves in accordance with generally
accepted accounting principles (“GAAP”) with respect to any such tax,
assessment, charge, levy or claim so contested;


(ii)           Maintenance of Existence. The Company will do or cause to be done
all things reasonably necessary to preserve and keep in full force and effect
its corporate existence, rights and franchises and comply with all laws
applicable to the Company, except where the failure to comply could not
reasonably be expected to have a material adverse effect on the Company;


(iii)           Maintenance of Property. The Company will at all times maintain,
preserve, protect and keep such property material to the conduct of its business
in good repair, working order and condition, and from time to time make all
needful and proper repairs, renewals, replacements and improvements thereto as
shall be reasonably required in the conduct of its business;


(iv)           Insurance. The Company will, to the extent necessary for the
operation of its business, keep adequately insured by financially sound
reputable insurers, all property of a character usually insured by similar
corporations and carry such other insurance as is usually carried by similar
corporations;


(v)           Books and Records. The Company will at all times keep true and
correct books, records and accounts reflecting all of its business affairs and
transactions in accordance with GAAP. Such books and records shall be open at
reasonable times and upon reasonable notice to the inspection of the Payee or
its agents, subject to the execution by such persons of a reasonable
non-disclosure agreement;


(vi)           Notice of Certain Events. The Company will give prompt written
notice (with a description in reasonable detail) to the Payee of:


(a)           the occurrence of any Event of Default (as defined in Section 4
hereof), or an event of default under any document or instrument evidencing or
governing any indebtedness of the Company and the delivery of any notice
effecting the acceleration of any such indebtedness; and


(b)           the occurrence of any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by the Company to the Payee
in writing which has been instituted or, to the knowledge of the Company, is
threatened, against the Company or to which any of its properties, assets or
revenues is subject which, if adversely determined, would reasonably be expected
to have a material adverse effect on the Company; and


(c)           any material adverse development which shall occur in any
litigation, arbitration or governmental investigation or proceeding previously
disclosed by the Company to the Payee;



 
 

--------------------------------------------------------------------------------

 

 
(vii)           Access. The Company will grant the Holder of this Note access to
Company facilities and personnel during normal business hours and with
reasonable advance notification. The Company will deliver to the Payee annual,
quarterly financial statements and copies of other financial and other documents
and/or information reasonably requested by the Payee; and


(viii)           Pledge. Holdings will enter into a pledge agreement (the
“Pledge Agreement”) with Payee pursuant to which the repayment of this Note (and
additional Notes, having substantially the same terms and conditions as this
Note, up to an aggregate principal amount, including this Note of up to
$3,000,000) will be secured by a pledge of 24.9% of the issued and outstanding
shares of common stock of the Broker/Dealer, which pledge shall (a) be in form
and substance reasonably satisfactory to the Payee and the Company, and (b) be
subordinate in all respect to all secured indebtedness in existence as of the
date hereof (collectively, the “Pledge”).


B.           Negative Covenants. The Company covenants and agrees that, so long
as this Note shall be outstanding, it will perform the obligations set forth in
this Section 3B:


(i)           Liquidation, Dissolution. The Company will not liquidate or
dissolve, consolidate with, or merge into or with, any other corporation or
other entity, except that any wholly-owned subsidiary may merge with another
wholly-owned subsidiary or with the Company (so long as the Company is the
surviving entity and no Event of Default shall occur as a result thereof)
unless, in connection therewith, the Payee shall, at its election shall receive
payment in full of the Principal Amount and all accrued interest;


(ii)           Sales of Assets. The Company will not sell, transfer, exclusively
lease or otherwise dispose of, or grant options, warrants or other rights with
respect to, all or a substantial part of its properties or assets (an “Asset
Transaction”) to any person or entity;


(iii)           Redemptions. Other than with respect to the exchange offer
currently in process by the Company or any amendment, extension or replacement
thereof, (collectively, the “Exchange Offer”), the Company will not redeem or
repurchase any outstanding securities of the Company;


(iv)           Indebtedness. Except as contemplated in the Subscription
Agreement related to the sale by the Payee of its securities (the “Subscription
Agreement”), the Company will not hereafter create, incur, assume or suffer to
exist, contingently or otherwise, any indebtedness for borrowed money except
(for avoidance of doubt) accounts payable and other current obligations incurred
in the ordinary course of business, which is not expressly subordinated in right
of payment and otherwise to the Notes.


(v)           Negative Pledge. Except for the Pledge and/or additional
indebtedness of the Company to the Payee as a result of the sale by the Company
to the Payee of additional securities of the Payee, the Company will not
hereafter create, incur, assume or suffer to exist any mortgage, pledge,
hypothecation, assignment, security interest, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or



 
 

--------------------------------------------------------------------------------

 

nature whatsoever (including any conditional sale or other title retention
agreement and any financing lease) (each, a “Lien”) upon any of its property,
revenues or assets, whether now owned or hereafter acquired, except (each of the
following, a “Permitted Lien”):


(a)           Liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or thereafter payable without penalty or being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;


(b)           Liens of carriers, warehousemen, mechanics, materialman and
landlords incurred in the ordinary course of business for sums not overdue or
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;


(c)           Liens (other than Liens arising under the Employee Retirement
Income Security Act of 1974, as amended, or Section 412(n) of the Internal
Revenue Code of 1986, as amended) incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, leases and contracts (other than for borrowed money)
entered into in the ordinary course of business or to secure obligations on
surety or appeal bonds;


(d)           Judgment Liens in existence less than thirty (30) days after the
entry thereof or with respect to which execution has been stayed;


(e)           Liens in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property which do not materially
detract from its value or impair its use;


(f)           Liens arising by operation of law in favor of the owner or
sublessor of leased premises and confined to the property rented;


(g)           Liens arising from any litigation or proceeds which is being
contested in good faith by appropriate proceedings, provided, however, that no
execution or levy has been made;


(h)           Liens securing indebtedness or other obligations outstanding as of
the date hereof, and any replacement, substitution, extension, amendment or
refinancing thereof; and


(i)           Deposits, letters of credit or other amounts required to be
maintained in any account of the Company, the Broker/Dealer or with any clearing
firm, introducing broker, custodian or similar party (whether required by
customers, vendors, clearing firms, introducing brokers, custodians or similar
parties or pursuant to the rules of the SEC, FINRA or any other regulatory or
self-regulatory body, including, without limitation, to satisfy minimum
regulatory capital requirements).



 
 

--------------------------------------------------------------------------------

 

 
(vi)           Investments. The Company will not purchase, own, invest in or
otherwise acquire, directly or indirectly, any stock or other securities or make
or permit to exist any investment or capital contribution or acquire any
interest whatsoever in any other person or entity or permit to exist any loans
or advances for such purposes except for (a) investments in direct obligations
of the United States of America or any agency thereof, (b) obligations
guaranteed by the United States of America, (c) certificates of deposit or other
obligations of any bank or trust company organized under the laws of the United
States or any state thereof and having capital and surplus of at least
$500,000,000, (d) its ownership in Holdings and the Broker/Dealer, and (e)
securities temporarily held or carried in the ordinary course of the business of
the Broker/Dealer;


(vii)           Guaranteed Indebtedness. Except for the Pledge and for any
Guaranteed Indebtedness (as defined below) with respect or related to any
Permitted Liens, the Company shall not create, incur, assume and/or permit to
exist any Guaranteed Indebtedness (as defined below) to any bank, lender, or any
other person in connection with any credit facilities extended by such creditors
to the Company and/or any of its subsidiaries, and/or in connection with any
other contracts or agreements. “Guaranteed Indebtedness” shall mean as to any
person, any obligation of such person guaranteeing any indebtedness, lease,
dividend, or other obligation of any other person in any manner, including any
obligation or arrangement of such person to (1) purchase or repurchase any such
primary obligation, (2) advance or supply funds for the purchase or payment of
any primary obligation or to maintain working capital or otherwise to maintain
working solvency or any balance sheet condition; (3) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such obligation of the ability of the Company to make payment of such
obligation; (4) protect the beneficiary of such arrangement from loss; or (5)
indemnify the owner of such obligation against loss;


(viii)           Dividends. The Company will not accrue, declare or pay any cash
dividends or distributions, whether accrued or otherwise, on its outstanding
capital stock, provided, however, that nothing herein contained shall prevent
the Company from effecting a stock split or declaring or paying any dividend
consisting solely of shares of any class of Common Stock to the holders of
shares of such class of Common Stock and/or the Exchange Offer; and


(ix)           Subsidiaries. The Company will not make or create any direct
and/or indirect subsidiaries.


4.           Events of Default.


A.           The term “Event of Default” shall mean any of the events set forth
in this Section 4A:


(i)           Non-Payment of Obligations. The Company shall default in the
payment of the principal or accrued interest on this Note when and as the same
shall become due and payable, whether by acceleration or otherwise.



 
 

--------------------------------------------------------------------------------

 

 
(ii)           Non-Performance of Affirmative Covenants. The Company shall
default in the due observance or performance of any material covenant set forth
in Section 3A, which default shall continue uncured for ten (10) business days
after written notice from Payee.


(iii)           Non-Performance of Negative Covenants. The Company shall default
in the due observance or performance of any covenant set forth in Section 3B,
which default shall continue uncured for ten (10) business days after written
notice from Payee.


(iv)           Bankruptcy, Insolvency, etc. The Company shall:


(a)           generally fail or be unable to pay, or admit in writing its
inability to pay, its debts as they become due;


(b)           apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for the Company or any of its
property, or make a general assignment for the benefit of creditors;


(c)           in the absence of such application, consent or acquiesce in,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for the Company or for any part of its property, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within thirty (30) days;


(d)           permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Company, and, if such case or proceeding is not
commenced by the Company or converted to a voluntary case, such case or
proceeding shall be consented to or acquiesced in by the Company or shall result
in the entry of an order for relief or shall remain for sixty (60) days
undismissed; or


(e)           take any corporate action authorizing, or in furtherance of, any
of the foregoing;


(v)           Cross-Default. The Company shall default in the payment when due
(including any applicable grace period) of any amount payable under any other
obligation of the Company for money borrowed in excess of $100,000 , which
default shall continue uncured for three (3) business days after written notice
from Payee;


(vi)           Cross-Acceleration. Any indebtedness for borrowed money of the
Company or any subsidiary in an aggregate principal amount exceeding $100,000
(1) shall be duly declared to be or shall become due and payable prior to the
stated maturity thereof or (2) shall not be paid as and when the same becomes
due and payable including any applicable grace period;


(vii)           Judgments. A judgment which, with other such outstanding
judgments against the Company and its subsidiaries (in each case to the extent
not covered by insurance),



 
 

--------------------------------------------------------------------------------

 

exceeds an aggregate of $100,000, shall be rendered against the Company or any
subsidiary and, within twenty (20) days after entry thereof, such judgment shall
not have been vacated, discharged or otherwise satisfied or execution thereof
stayed pending appeal, or, within thirty (30) days after the expiration of any
such stay, such judgment shall not have been discharged or otherwise satisfied;
and


(viii)           Pledge Agreement. The Company shall violate any material
representation, warranty, covenant, agreement or obligation set forth in the
Pledge Agreement, and such default is continuing for fifteen (15) business days
after written notice from Payee.


(ix)           The Broker/Dealer. The Broker/Dealer is no longer permitted by
any regulatory authority to conduct its business as conducted as of the date
hereof.


B.           Action if Bankruptcy. If any Event of Default described in clauses
(iv)(a) through (d) of Section 4A shall occur, the outstanding Principal Amount
of this Note and all other obligations hereunder shall automatically be and
become immediately due and payable, without notice or demand.


C.           Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (iv)(a) through (d) of Section
4A) shall occur for any reason, whether voluntary or involuntary, and be
continuing, the Holder may, upon notice to the Company, declare all or any
portion of the outstanding Principal Amount of the Note together with interest
accrued thereon to be due and payable and any or all other obligations hereunder
to be due and payable, whereupon the full unpaid Principal Amount (or any
portion thereof so demanded), such accrued interest and any and all other such
obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand, or presentment.


D.           Remedies. In case any Event of Default shall occur and be
continuing, the Payee may proceed to protect and enforce its rights by a
proceeding seeking the specific performance of any covenant or agreement
contained in this Note or in aid of the exercise of any power granted in this
Note or may proceed to enforce the payment of this Note or to enforce any other
legal or equitable rights as such holder shall determine.


5.           Amendments and Waivers.


A.           The provisions of this Note may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to in writing by the Company and the Holder of this Note.


B.           No failure or delay on the part of the Payee in exercising any
power or right under this Note shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on the Company in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by the Payee shall,
except as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or



 
 

--------------------------------------------------------------------------------

 

 
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.


C.           To the extent that the Company makes a payment or payments to the
Payee, and such payment or payments or any part thereof are subsequently for any
reason invalidated, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all rights
and remedies therefor, shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.


D.           After any waiver, amendment or supplement under this section
becomes effective, the Company shall mail to the Holder of this Note a copy
thereof.


6.           Miscellaneous.


A.           Parties in Interest. All covenants, agreements and undertakings in
this Note binding upon the Company or the Payee shall bind and inure to the
benefit of the successors and permitted assigns of the Company and the Payee,
respectively, whether so expressed or not.


B.           Governing Law. This Note shall be governed by and construed
exclusively in accordance with the laws of the State of New York without regard
to the conflicts of laws principles thereof. The parties hereto hereby agree
that any suit or proceeding arising directly and/or indirectly pursuant to or
under this instrument or the consummation of the transactions contemplated
hereby, shall be brought solely in a federal or state court located in the City,
County and State of New York. By its execution hereof, the parties hereby
covenant and irrevocably submit to the in personam jurisdiction of the federal
and state courts located in the City, County and State of New York and agrees
that any process in any such action may be served upon any of them personally,
or by certified mail or registered mail upon them or their agent, return receipt
requested, with the same full force and effect as if personally served upon them
in New York City. The parties hereto waive any claim that any such jurisdiction
is not a convenient forum for any such suit or proceeding and any defense or
lack of in personam jurisdiction with respect thereto. In the event of any such
action or proceeding, the party prevailing therein shall be entitled to payment
from the other party hereto of its reasonable and documented counsel fees and
disbursements in an amount judicially determined.


C.           Notices. All notices and other communications from the Company to
the Holder of this Note shall be mailed by first class, registered or certified
mail, postage prepaid, and/or a nationally recognized overnight courier service
to the address furnished to the Company in writing by the Holder of this Note.


D.           Notice of Certain Transactions. In case at any time:



 
 

--------------------------------------------------------------------------------

 

 
(i)           The Company shall declare any dividend upon, or other distribution
in respect of, its Common Stock; or


(ii)           The Company shall offer for subscription to the holders of its
Common Stock any additional shares of stock of any class or any other securities
convertible into shares of stock or any rights to subscribe thereto; or


(iii)           There shall be any capital reorganization or reclassification of
the capital stock of the Company, or a sale of all or substantially all of the
assets of the Company, or a consolidation or merger of the Company with another
corporation (other than a merger with a subsidiary in which merger the Company
is the continuing corporation and which does not result in any
reclassification); or


(iv)           There shall be a voluntary or involuntary dissolution;
liquidation or winding-up of the Company;


then, in any one or more of said cases, the Company shall cause to be mailed to
the Payee at the earliest practicable time (and, in any event not less than
twenty (20) days before any record date or other date set for definitive
action), written notice of the date on which the books of the Company shall
close or a record shall be taken for such dividend, distribution or subscription
rights or such reorganization, reclassification, sale, consolidation, merger or
dissolution, liquidation or winding-up shall take place, as the case may be.
Such notice shall also specify the date as of which the holders of the Common
Stock of record shall participate in said dividend, distribution or subscription
rights or shall be entitled to exchange their Common Stock for securities or
other property deliverable upon such reorganization, reclassification, sale,
consolidation, merger or dissolution, liquidation or winding-up, as the case may
be.


Nothing herein shall be construed as the consent of the holder of this Note to
any action otherwise prohibited by the terms of this Note or as a waiver of any
such prohibition.


E.           Waiver of Jury Trial. THE PAYEE AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND
DELIVERED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE PAYEE OR THE COMPANY.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE’S PURCHASING THIS NOTE.


F.           Payee agrees that it will keep confidential and will not disclose,
divulge, or use for any purpose (other than to monitor and enforce its rights
and benefits under this Note) any confidential information obtained from the
Company pursuant to the terms of this Note, unless such confidential information
(i) is known to the public in general (other than as a result of a breach of the
obligations in this paragraph), (ii) is or has been independently developed or
conceived by Payee without use of the Company’s confidential information, or
(iii) is or has been made known or



 
 

--------------------------------------------------------------------------------

 

 
disclosed to Payee by a third party without a breach of any obligation of
confidentiality such third party may have to the Company; provided, however,
that notwithstanding anything to the contrary provided herein or elsewhere, the
Payee may disclose confidential information (x) to its attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with monitoring and enforcing its rights and benefits
under this Note; (y) to any affiliate, partner, member, stockholder, or
wholly-owned subsidiary of Payee in the ordinary course of business, provided,
that Payee informs such person that such information is confidential and directs
such person to maintain the confidentiality of such information; or (z) as may
otherwise be required by law.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified above by the duly authorized representative of the Company.



   
BONDS.COM HOLDINGS, INC.
               
By:  
       
Name:
       
Title:
 


